Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 1 of 8 Page ID #:397



 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
 3   12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
 4   Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
 6
     Attorneys for Plaintiffs-in-Limitation,
 7   JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
 8                          UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                     Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                        MEMORANDUM OF POINTS
     JOANNA JACKSON, as the owners of a                    AND AUTHORITIES IN
13
     certain 2004 26’ Sleekcraft Enforcer,                 SUPPORT OF PLAINTIFFS-IN-
14   bearing Hull Identification Number                    LIMITATION JEREME CRIST,
15
     NAS2606E404, and her engines, tackle,                 ERICA CRIST, AND JOANNA
     appurtenances, etc.                                   JACKSON’S MOTION TO
16                                                         STRIKE CLAIMANT TABBY
17   For exoneration from, or limitation of,               GRABOWSKI’S JURY DEMAND
     liability.
18
                                                          Date:           July 1, 2019
19                                                        Time:            9:00 a.m.
20                                                        Place:          Courtroom 1
                                                                          3470 Twelfth Street
21                                                                        Riverside, CA 92501
22
23
24
           Plaintiffs-in-Limitation JEREME CRIST, ERICA CRIST, and JOANNA
25
     JACKSON (“PLAINTIFFS-IN-LIMITATION”) move the Court to strike the jury
26
     demand of Claimant TABBY GRABOWSKI, individually and as Executor of the
27
     Estate of BRIAN GRABOWSKI (“Claimant”) on the grounds that, as a general rule,
28
                                                     1
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
          CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 2 of 8 Page ID #:398



 1   claimants in an Admiralty Limitation of Liability Action are not entitled to a jury
 2   trial, and none of the exceptions to that general rule apply. 1
 3   A. Plaintiffs-in-Limitation’s Claim for Exoneration from, or Limitation of,
 4         Liability Falls Squarely Within the Court’s Exclusive Admiralty Jurisdiction
 5            Plaintiffs-in-Limitation’s Complaint presents a claim for exoneration from, or
 6   limitation of, liability (“limitation claim”) in accordance with Rule F of the
 7   Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions
 8   (“Supplemental Admiralty Rules”) and Section 30505 of Title 46 of the United
 9   States Code. It is an admiralty or maritime claim within the meaning of Rule 9(h) of
10   the Federal Rules of Civil Procedure. Compl. ¶ 1; Supp. Admiralty R. Rule A.
11   Therefore, it falls within the Court’s admiralty jurisdiction.
12            The Court’s power to hear admiralty claims is granted in Article III, Section 2
13   of the U.S. Constitution. “The judicial Power shall extend . . . to all Cases of
14   admiralty and maritime Jurisdiction . . . .” The Judiciary Act of 1789 “codified this
15   grant of exclusive jurisdiction . . . .” Lewis v. Lewis & Clark Marine, Inc., 531 U.S.
16   438, 443; 121 S.Ct. 993; 148 L.Ed. 931 (2001). The current codification states, “The
17   district courts shall have original jurisdiction, exclusive of the Courts of the States,
18   of: (1) Any civil case of admiralty or maritime jurisdiction, saving to suitors in all
19   cases all other remedies to which they are otherwise entitled.”
20            The Court has original and exclusive federal jurisdiction over this limited
21   action. See In re McCarthy Bros. Co./Clark Bridge, 83 F.3d 821, 826 (7th Cir.
22   1996); Beiswenger Enters. Corp. v. Carletta, 86 F.3d 1032, 1036 (11th Cir. 1996);
23   Gorman v. Cerasia, 2 F.3d 519, 524 (3d Cir. 1993); Newton v. Shipman, 718 F.2d
24   959, 962 (9th Cir. 1983) (per curiam); In re Kirby Inland Marine, L.P., 237 F. Supp.
25   2d 753, 754-55 (S.D. Tex. 2002) (“Federal courts have exclusive admiralty
26
27   1
       Counsel met and confer pursuant to L.R. 7-3, but were unable to reach a
28   stipulation. Declaration of Mina M. Morkos, ¶¶ 2-6.
                                                        2
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
             CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 3 of 8 Page ID #:399



 1   jurisdiction over actions to determine whether a vessel owner is entitled to limited
 2   liability.”); In re Luhr Brothers Inc., 765 F. Supp. 1264, 1267 (W.D. La. 1991); In re
 3   Dammers & Vanderheide & Scheepvaart Maats Christina B.V., 836 F.2d 750, 754
 4   (2d Cir. 1988).
 5   B. In a Limitation Proceeding, the Court, Not a Jury, Determines What Caused
 6      the Loss and Whether the Shipowner had Privity or Knowledge of the Cause
 7         One of the primary purposes of a limitation proceeding “is to provide a
 8   concourse for the determination of liabilities arising out of marine casualties where
 9   asserted claims exceed the value of the vessel, so there can be an effective
10   marshaling of assets.” Anderson v. Nadon, 360 F.2d 53, 57 (9th Cir. 1966).
11         The U.S. Supreme Court has addressed the issue at the heart of this motion as
12   follows:
13
           The district court secures the value of the vessel or owner’s interest,
14         marshal’s claims, and enjoins the prosecution of other actions with
           respect to the claims. In these proceedings, the court, sitting without a
15
           jury, adjudicates the claims. The court determines whether the vessel
16         owner is liable and whether the owner may limit liability. The court
17         then determines the validity of the claims, and if liability is limited,
           distributes the limited fund among the claimants. (Emphasis Added).
18
19   Lewis v. Lewis & Clark Marine, Inc., 531 U.S. at 448 (2001).
20         Thus, “the district court performs two chief functions: (1) if the district court
21   determines that the loss occurred without the vessel owner’s knowledge or privity,
22   then the court must limit the owner’s liability to the value of the vessel and its cargo-
23   the limitation fund-46 U.S.C. § 183(a); (2) if the claims together exceed the
24   limitation fund, then the court must provide for ‘the distribution pro rata of an
25   inadequate fund among claimants, none of whom can be paid in full.’” Newton, 718
26   F.2d at 961, quoting In re Moran Transp. Co., 185 F.2d 386, 389 (2d Cir. 1950),
27   cert. denied, 340 U.S. 953 (1951).
28
                                                     3
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
          CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 4 of 8 Page ID #:400



 1         The determination of a limitation of liability claim is a two-step process.
 2   “First, the court must determine what acts of negligence or conditions of
 3   unseaworthiness caused the accident. Second, the court must determine whether the
 4   shipowner had knowledge or privity of those same acts of negligence or conditions
 5   of unseaworthiness.” In re Lloyd’s Leasing Ltd., 764 F. Supp. 1114, 1133 (S.D. Tex.
 6   1990); In re Muer, 146 F.3d 410, 416 (6th Cir. 1998); In re Consolidation Coal Co.,
 7   123 F.3d 126, 132 (3d 1997); Beiswenger, 86 F.3d at 1036; Gorman, 2 F.3d at 524;
 8   In re Great Lakes Dredge & Dock Co., 895 F. Supp. 604, 614 (S.D.N.Y. 1995); In re
 9   Poling Transp. Co., 776 F. Supp. 779, 782 (S.D.N.Y. 1991); Ruiz v. Puerto Rico Sun
10   Oil Co., 497 F. Supp. 298, 299 (D.P.R. 1980).
11   C. No Party to this Limitation Proceeding Has the Right to a Jury Trial
12         The determination of liability is made by the court, not by a jury. Parties in
13   admiralty cases generally have no right to trials by jury. Beiswenger, 86 F.3d at
14   1037; Gorman, 2 F.3d at 524; Newton, 718 F.2d at 962; Kirby Inland Marine, 237 F.
15   Supp. 2d at 755; Great Lakes Dredge & Dock, 895 F. Supp. at 608. Claimant in a
16   Limitation Action is no exception. “In exercising [its] equitable power, of course, the
17   admiralty court must necessarily deny claimants their right to pursue common law
18   claims before a jury. There is no right to a jury in actions instituted in admiralty . . .
19   .” In re Dammers & Vanderheide & Scheepvaart Maats Christina B.V., 836 F.2d
20   750, 755 (2d Cir. 1988), quoted in Gorman, 2 F.3d at 524; Pickle v. Char Lee
21   Seafood, Inc., 174 F.3d 444, 450 (4th Cir. 1999); Muer, 146 F.3d at 417; In re
22   McCarthy Bros. Co./Clark Bridge, 83 F.3d 821, 826 (7th Cir. 1996); Beiswenger, 86
23   F.3d at 1037; Urbaniak v. Shoreline Cruises, Inc., 459 F. Supp.2d 154, 156
24   (N.D.N.Y. 2006); In re J.A.R. Barge Lines, L.P., 307 F. Supp.2d 668, 674 (W.D.
25   Penn. 2004); Kirby Inland Marine, 237 F. Supp. 2d at 755 (“As in all cases brought
26   pursuant to admiralty jurisdiction, there is no right to a jury trial in limitation
27   proceedings.”); Great Lakes Dredge & Dock, 895 F. Supp. at 614; In re Luhr
28
                                                     4
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
          CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 5 of 8 Page ID #:401



 1   Brothers Inc., 765 F. Supp. 1264, 1267 (W.D. La. 1991); In re Lloyd’s Leasing Ltd.,
 2   764 F. Supp. 1114, 1133 (S.D. Tex. 1990); Ruiz, 497 F. Supp. at 299 (“This entire
 3   proceeding in admiralty is conducted without a jury.”); Doughty v. Nebel Towing
 4   Co., 270 F. Supp. 957, 959 (E.D. La. 1967) (“There is of course no right to a trial by
 5   jury in admiralty proceedings, and when the Limitation Act is invoked by a separate
 6   proceeding the case is clearly one to be tried by the Admiralty Court.”).                         See
 7   Consolidation Coal, 123 F.3d at 134; Valley Line Co. v. Ryan, 771 F.2d 366, 372
 8   (8th Cir. 1985).
 9            Rule 38(e) of the Federal Rules of Civil Procedure specifically states that the
10   rules “will not be construed to create a right to trial by jury of the issues in admiralty
11   or maritime claim within the meaning of Rule 9(h).” 2 Plaintiffs-in-Limitation’s
12   Complaint is an admiralty claim cognizable only in admiralty and, within the
13   meaning of Rule 9(h), Federal Rules of Civil Procedure.
14            In two limited instances – none of which are applicable here – limitation
15   claimant does have the right to demand a jury trial, to wit: (1) an independent
16   jurisdictional basis, and (2) a statutory right.
17
           1. No Independent Jurisdictional Basis Creates a Right to a Jury Trial in This
18
              Limitation Proceeding
19
              The first instance is where claimants bring a claim on an independent
20
     jurisdictional basis, such as diversity or federal question jurisdiction. Consolidation
21
     2
22       Rule 9(h) of the Federal Rules of Civil Procedures provides, in pertinent part:
23            If a claim for relief is within the admiralty or maritime jurisdiction and
24
              also within the court's subject-matter jurisdiction on some other
              ground, the pleading may designate the claim as an admiralty or
25            maritime claim for purposes of Rules 14(c), 38(e), and 82 and the
26            Supplemental Rules for Admiralty or Maritime Claims and Asset
              Forfeiture Actions. A claim cognizable only in the admiralty or
27            maritime jurisdiction is an admiralty or maritime claim for those
28            purposes, whether or not so designated.
                                                        5
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
             CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 6 of 8 Page ID #:402



 1   Coal, 123 F.3d at 134; Great Lakes Dredge & Dock, 895 F. Supp. at 612; In re
 2   Incident Aboard D/B Ocean King, 758 F.2d 1063, 1064-65 (5th Cir. 1985); Red Star
 3   Towing & Transp. Co. v. The Cargo Ship “Ming Giant”, Yangming Marine Transp.
 4   Co., 552 F. Supp. 367, 371 (S.D.N.Y. 1982). Here, however, Claimant has not pled
 5   such an independent jurisdictional basis for their claims, nor does one exist.
 6      2. No Statute Creates a Right to a Jury Trial in This Limitation Proceeding
 7         The second instance in which a claimant in a limitation proceeding may
 8   demand a jury trial is where a statute creates the right to a jury trial. Although three
 9   statutes create such a right, none of them apply to this limitation proceeding.
10         Section 1873 of Title 28 of the United States Code creates a right to jury trials
11   in cases involving vessels over 20 tons engaged in coastwise trade on lakes and the
12   navigable waters connecting lakes. Section 30104 of Title 46, commonly referred to
13   as the Jones Act, creates a right to jury trials in cases involving professional
14   seafarers’ personal injury and death claims against their employers. Neither statute
15   is applicable to Plaintiffs-in-Limitation’s instant action for exoneration from, or
16   limitation of, liability or Claimant’s claims.
17         The third statute, 28 U.S.C. § 1333(1) (2006), also known as the “saving to
18   suitors” clause, preserves a claimant’s right to a jury trial on common law claims
19   when proceeding in admiralty. See Muer, 146 F.3d at 417; Consolidation Coal, 123
20   F.3d at 132; In re McCarthy Bros. Co./Clark Bridge, 83 F.3d 821, 827 (7th Cir.
21   1996); Beiswenger, 86 F.3d at 1036; Gorman, 2 F.3d at 524; Dammers, 836 F.2d at
22   755; Valley Line, 771 F.2d at 372; Great Lakes Dredge & Dock, 895 F. Supp. at 608;
23   Poling Transp., 776 F. Supp. at 782. However, Section 1333(1) creates a tension
24   between two statutes – one that precludes a jury trial and one that affords a jury trial
25   for common law claims.
26         “In resolving this tension, the ‘primary concern is to protect the shipowner’s
27   absolute right to claim the Act’s liability cap, and to reserve the adjudication of that
28
                                                     6
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
          CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 7 of 8 Page ID #:403



 1   right in the federal forum.” Beiswenger, 86 F.3d at 1037, quoted in Muer at 417
 2   (quoting Magnolia Marine Transp. Co. v. Laplace Towing Corp., 964 F.2d 1571,
 3   1575 (5th Cir. 1992) and citing Gorman, 2 F.3d at 526); Ruiz, 497 F. Supp. at 300
 4   (“[T]he only material consideration in determining whether the limitation
 5   proceedings will supersede the claimant(s) rights under the “saving to suitors” clause
 6   is whether the fund is sufficient to meet all demands.”).
 7         The Supreme Court has held that claimants in a limitation proceeding may
 8   bring savings clause cases in state court before a jury, rather than in a district court in
 9   a bench trial, in two specific sets of circumstances that preserve the shipowner’s
10   right. Muer, 146 F.3d at 417; Consolidation Coal, 123 F.3d at 132(3d 1997);
11   Beiswenger, 86 F.3d at 1036; Gorman, 2 F.3d at 524; Dammers, 836 F.2d at 755;
12   Valley Line, 771 F.2d at 372-73; Newton, 718 F.2d at 962; Pershing Auto Rentals,
13   Inc. v. Gaffney, 279 F.2d 546, 549 (5th Cir. 1960); Kirby Inland Marine, 237 F.
14   Supp. 2d at 755; Poling Transp., 776 F. Supp. at 783.
15         First, savings suit cases stemming from a Limitation Action are triable to
16   juries in state courts when claimants stipulate that the aggregate amount of their
17   claims does not exceed the value of the limitation fund. Lewis v. Lewis & Clark
18   Marine, Inc., 531 U.S. at 450 (2001); Lake Tankers Corp. v. Henn, 354 U.S. 147,
19   152; 77 S. Ct. 1269; 1 L. Ed. 2d 1246 (1957). Here, no such Stipulation exists.
20         Second, savings clause suits stemming from a Limitation Action are also
21   possible where the federal court retains jurisdiction over the limitation issue and
22   there is only a single claimant. Lewis & Clark, 531 U.S. at 450-51; Langes v. Green,
23   282 U.S. 531, 542; 51 S.Ct. 243; 75 L.Ed. 520 (1931). Here, because there are
24   multiple claimants, this jury trial exception does not apply.
25   ///
26
27
28
                                                     7
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
          CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 47-1 Filed 05/24/19 Page 8 of 8 Page ID #:404



 1   D. Conclusion
 2         Because Limitation Action falls directly within the Court’s admiralty
 3   jurisdiction no party in this action has a right to a jury trial. Although statutes and
 4   claims with independent jurisdictional bases may generally, in different
 5   circumstances, create such a right, no statute does so here, and the parties have not
 6   pled an independent basis for federal jurisdiction (nor can they).
 7         Plaintiffs-in-Limitation therefore request that the Court strike Claimant’s
 8   demand for a jury trial.
 9
10   DATED: May 24, 2019                      COX WOOTTON LERNER
                                              GRIFFIN & HANSEN LLP
11
12                                            By:     /s/ Mina M. Morkos
13                                                    Neil S. Lerner. Esq.
14
                                                      Mina M. Morkos, Esq.
                                                      Attorneys for Plaintiffs-in-Limitation:
15                                                    JEREME CRIST, ERICA CRIST, and
16                                                    JOANNA JACKSON
17
18
19
20
21
22
23
24
25
26
27
28
                                                     8
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
          CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE CLAIMANT TABBY GRABOWSKI’S JURY DEMAND
